Title: To Thomas Jefferson from Anonymous, 22 November 1804
From: Anonymous
To: Jefferson, Thomas


                  
                     Sir,
                     
                        on or before Nov. 22. 04
                     
                  
                  Again the Citzens of Delaware are in expectation of the removal of Alen McLane from Office, and the appointment of some Republican to succeed him. If in this expectation they are to be gratified; permit one who neither now is or ever hath been an Applicant, to make known to you in this way the General Wish of real republicans; viz. “That when the Office is taken from one revolutionary Officer, it be given to another.” All those in the State are no doubt known to you, at the head of whom is Governor Hall. Probably he is no applicant; but as his office soon expires, his family numerous and expensive, his Estate small and unequal to their support without business or Office, which he cannot expect from his own State,—I make no doubt of his Acceptance to the General Joy of his Friends. Should on the other hand some Gentleman without Revolutionary claims obtain this Bone, we must expect an increase of what is already too prevalent in our little balanced State, dissatisfaction.
                  Among the Applicants are Mr. John Bird, very respectable for quallifications; but without any other claim. He is in good business, his family Small and his Estate a competence. One point however makes against him at this time: He is a Member of the Legislature of Delaware, and a resignation of his Seat will destroy every hope of Delaware in the contested Election soon to come on. A Plan is matured whereby we may set aside this Election for fraud; but it’s success intirely depends on having every Seat full from N. Castle County. Therefore should Mr. Bird resign; before a new member can be elected we shall be ruined in our Plan. It is therefore of the utmost importance, that Mr. Bird does not resign before the contest is over, and with this knowledge, we hope you will not tempt him.
                  The writer is unknown to you. He has no Interest in the appointment and he writes unknown equally to Mr. Bird, Mr. Hall and every applicant, and as his motives are public Good, he confides in the entire concealment of this correspondence.
               